DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20040239923 A1) in view of Ohashi (US 20090108204 A1).
With regards to claims 1 and 6, Adams discloses an optical system and method comprising: a photon energy source 15 [0038]; an optical emission processing means 20 which is controlled by an emitter control electronic circuit 10 and which modulates light received from the photon energy source 15 by encoding, and illuminates a test sample 25 with a pulse sequence [0038, 0049-0055]; a received light optical processing means 30 constituted by a detector optical system for collecting fluorescent light from the test sample 25 and a means for separating wavelengths [0038, 0057-0061]; a photodetector 35 for sensing received light received from the received light optical processing means 30 and converting the same to an electrical signal [0038, 0063, 0064]; and a DSP reception signal processing means 40 for executing matched filtering of reception signals on the basis of a control parameter from the emitter control electronic circuit 10 and an electrical signal received from the photodetector 35 [0038, 0066, 0070]; wherein an encoding method is applied to increase a signal/noise ratio and increase reliability in measurement, thereby enabling detection of slight optical changes in the test sample, and further wherein the DSP reception signal processing means (which corresponds to the signal processor) enhances identification of a reception signal over noise, which sometimes enters an optical system, by correlating a transmission signal and a reception signal, which increases the signal-to-noise ratio (SNR) to improve reliability in measurement [0070]. Adams does not specifically teach applying an error correction code coding scheme and an error correction code decoding scheme, as claimed. Ohashi teaches an optical system and method wherein the SN ratio of a signal is increased by appending an error correction code and accurate biological information can be obtained in a biological information measurement device provided with a light emission part having an error correction code appending means for appending an error correction code to a substantially pulse-form signal output by a baseband signal output means, and an error 
With regards to claims 2 and 7, Ohashi discloses an error correction code addition circuit 61 appends an error correction code bit string, for each preset arbitrary bit sequence, to a rectangular signal, i.e., bit string output by an oscillator 51 [0106].
With regards to claims 3, 4, 8, and 9, Adams discloses a process for weak signal detection wherein a signal bandwidth is diffused before transmission on a channel having a lot of noise, and is inversely diffused when received [0032, 0101-0117].
With regards to claims 5 and 10, Adams discloses that a level of a biological substance in a sample can be determined by detecting intensity of fluorescence of the sample [0130].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884